DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EDWIN H. SOMERS, JR.,
                             Appellant,

                                    v.

              RONALD L. LOVELL and CHRISTA D. SOMERS,
                             Appellees.

                              No. 4D21-1728

                          [January 27, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; John J. Parnofiello, Judge; L.T. Case No. 50-2020-SC-
021243-XXXX-MB.

  Edwin H. Somers, Jr., Palm Beach, pro se.

  No appearance for appellees.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ, concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.